Case: 1:21-cv-00104-SNLJ Doc. #: 2-2 Filed: 07/02/21 Page: 1 of 3 PageID #: 377




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION

ANDY TIMMONS, INC. d/b/a LOST DRAW            §
VINEYARDS, ALEGRIA DE LA VIDA                 §
VINEYARDS, LLC, ALTA LOMA VINEYARD            §
PARTNERSHIP, BENJAMIN FRIESEN, BINGHAM        §
FAMILY VINEYARDS, LLC, ROWDY BOLEN and        §
TAMEISHA BOLEN, BUENO SUERTE                  §
VINEYARDS, LLC, CASTAÑO PRADO                 §
VINEYARD, LLC, MIKE WEST d/b/a CHALLIS        §   Case No. 1:21-CV-00338
VINEYARDS, CHASE LANE and KENDRA LANE         §
d/b/a CHASE LANE VINEYARD, GARY STEVEN        §   [PROPOSED] ORDER ON
BROWN and PAMELA JOYCE BROWN d/b/a            §   MOTION TO SEVER
COOPER VINEYARD, RUSSELL SMOTHERMON           §
and SHARLANN SMOTHERMON d/b/a                 §
CORKSCREW VINEYARD, CORNELIOUS                §
CORPORATION, COX FAMILY WINEGROWERS,          §
LLC d/b/a COX FAMILY VINEYARDS, LT            §
INVESTMENT GROUP, LLC d/b/a CRAZY             §
CLUSTER VINEYARD, MARY MCKEE d/b/a            §
CURVO FILA VINEYARD, DANIELS                  §
FARMLAND TRUST, TY WILMETH d/b/a              §
DIAMANTE DOBLE DOS VINEYARDS, JETER           §
and GAY WILMETH d/b/a DIAMANTE DOBLE          §
VINEYARD, LARRY SMITH and SUE SMITH d/b/a     §
DOG GONE VINEYARD, DONNA BURGESS              §
ENTERPRISES, LLC d/b/a MY COVENANT,           §
DWAYNE CANADA, BRENDA CANADA, and             §
DANIEL CANADA d/b/a CANADA FAMILY             §
VINEYARD, SAWYER FARM PARTNERSHIP             §
d/b/a THE FAMILY VINEYARD, LONNIE             §
GRAHAM and PENNY GRAHAM d/b/a FIVE STAR       §
VINEYARD, DUSTIN GILLIAM and GLENDA           §
GILLIAM d/b/a GILLIAM GAP VINEYARDS,          §
GILLMORE BROTHERS, LP d/b/a GILLMORE          §
BROTHERS VINEYARD, ANDIS APPLEWHITE           §
d/b/a HALF CIRCLE CROSS VINEYARD, LA          §
PRADERA VINEYARDS, LLC, LAHEY FARMS,          §
LLC, LILLI OF THE VINE VINEYARDS, INC., AA    §
MARTIN PARTNERS, LTD., PEGGY SEELEY and       §
GEORGE SEELEY d/b/a MOONLIGHT                 §
VINEYARDS, NARRA VINEYARDS, LLC,              §
HILLTOP WINERY AT PAKA VINEYARDS, LLC,        §
                                      1
Case: 1:21-cv-00104-SNLJ Doc. #: 2-2 Filed: 07/02/21 Page: 2 of 3 PageID #: 378




PEGGY BINGHAM d/b/a PEGGY BINGHAM                   §
FARMS, TONY PHILLIPS and MADONNA                    §
PHILLIPS d/b/a PHILLIPS VINEYARD, REDDY             §
VINEYARDS, INC., ROWLAND TAYLOR                     §
VINEYARDS, LLC, CLARA ANN MCPHERSON                 §
d/b/a SAGMOR VINEYARDS, CHARLES and                 §
CHERYL SEIFERT d/b/a SEIFERT STABLES &              §
VINEYARDS, SIX HARTS VINEYARD, LLC, THE             §
TOM AND JANICE HENSLEE LIVING TRUST,                §
DOUG THOMAS and ANISSA THOMAS d/b/a                 §
THOMAS ACRES, TONY and BERTHA                       §
HENDRICKS d/b/a HENDRICKS FAMILY                    §
VINEYARD, CAROLYN KEANE, ANNA                       §
WINNELL YOUNG and MARJORIE JONES                    §
PARTNERSHIP d/b/a TCUKER FARMS, TWIN-T              §
VINEYARDS, INC., JOE RIDDLE d/b/a UVA               §
MORADO VINEYARD, RONALD LUKER and                   §
MARGARET LUKER d/b/a WHITE ROCK                     §
VINEYARDS, WILLIAMS RANCH VINEYARD,                 §
LLC, LARRY YOUNG d/b/a YOUNG FAMILY                 §
VINEYARDS, CAPROCK DISTRIBUTORS, LLC,               §
STEVE NEWSOM, CINDY NEWSOM and GABE                 §
HISEL, NEWSOM FAMILY FARMS, LLC, LEDLIE             §
POWELL, INDIVIDUALLY AND AS TRUSTEE OF              §
THE LEDLIE S. AND DANETTE POWELL                    §
REVOCABLE TRUST d/b/a NEWSOM POWELL                 §
VINEYARD, DON HILL d/b/a DON HILL FARMS,            §
TEXAS CUSTOM WINE WORKS, LLC, TEXAS                 §
WINERY OWNERS GROUP, LLC, KIM                       §
MCPHERSON d/b/a MCPHERSON CELLARS,                  §
INC., LYNCE CHARLES CARROLL, TEXAS                  §
WINE COMPANY, INC., and AKG REALTY, INC.,           §
             Plaintiffs,                            §
v.                                                  §
BAYER CROP SCIENCE, LP, MONSANTO                    §
COMPANY, and BASF CORPORATION,                      §
             Defendants.                            §


      The Court, having reviewed BASF Corporation’s Motion to Sever, and being fully

advised as to the premises, determines that the claims of Plaintiff Hilltop Winery at Paka

Vineyards, LLC should be severed and remanded to the District Court in Jefferson County,


                                            2
Case: 1:21-cv-00104-SNLJ Doc. #: 2-2 Filed: 07/02/21 Page: 3 of 3 PageID #: 379




Texas.

         WHEREFORE, IT IS ORDERED that the claims of Plaintiff Hilltop Winery at Paka

Vineyards, LLC should be severed and remanded to the District Court in Jefferson County,

Texas.




                                           3
